Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 34-36, 40-43, 45, 47-51, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 8,123,065) in view of DeVaugth (US 5,253,551), Towns (US 2,814,404) and Abbott (US 3,240,405).
Regarding claim 34, Mitsuhashi (figs. 12A-12C) discloses a resealable container 100 comprising: 
a body 10 having a sidewall, a base, and an opening 11, the base and the opening being disposed at opposite ends of the body, the sidewall having an inner surface and an outer surface and defining an interior space in the body, the interior space being disposed between the opening 11 and the base; and
a lid 20 pivotably joined to the body by a hinge 25 to allow the lid 20 to be moved between a closed position, in which the lid is seated on the body 10 and an open position, in which access to the opening 11 is provided, the lid including a seating surface (i.e., portion of lid that contacts flange portion 15 of the container when the lid in the closed position) that contacts an upper end 15 of the sidewall of the body when the lid 20 is in the closed position, the lid 20 including a seal 22 extending downwardly, the seal 22 extends into the interior space of the body 10 and an outer wider surface of the seal, which is perpendicular to a plane of the seating surface, abuts against a body sealing surface of the inner surface of the sidewall to create a compressive force between the outer wider surface of the seal 22 and the body sealing surface, thereby creating a plug between the lid 20 and the body 10 capable of controlling ingress of moisture into the interior space (col. 1, lines 38-41), the lid 20 including a thumb tab 27 
Mitsuhashi fails to disclose:
the seal 22 discussed above extending downwardly beyond the seating surface, and having a bottom portion that includes a tapered outer surface that tapers radially inward from the outer wider surface of the seal above the tapered surface to facilitate movement of the lid from the open position to the closed position, such that when the lid is transitioned from the open position to the closed position, the tapered outer surface initially enters into the interior space with no interference from the body sealing surface or less interference with the body sealing surface than the outer wider surface of the seal has with the body sealing surface when the lid is in the closed position;
the extension discussed above comprising a recess facing the aperture; and
an attachment mechanism configured to retain the lid to the body in the closed position, the attachment mechanism including a protrusion extending from the outer surface of the sidewall, the protrusion being configured to lockingly engage the recess of the extension to assist in retaining the lid in the closed position, the protrusion being configured to disengage from the recess of the extension in response to application of sufficient upward pressure to the thumb tab so as to unlock the attachment mechanism, 
However, DeVaughn teaches a lid having a seal 91 extending downwardly beyond an outer surface 46 of the lid (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the seal 22 of Mitsuhashi, beyond the seating surface, as taught by DeVaughn for the predictable result of providing a better seal.
Further Towns teaches a lid having a bottom portion of a seal 14 that includes a tapered outer surface 18 that tapers radially inward from an outer wider surface of the seal (figs. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the bottom portion of the modified Mitsuhashi, a tapered outer surface, for the predictable result of facilitating its insertion in the container as taught by Towns in col. 3, lines 4-8.
Regarding the extension discussed above comprising a recess facing the aperture, and an attachment mechanism configured to retain the lid to the body in the closed position, the attachment mechanism including a protrusion extending from the outer surface of the sidewall, the protrusion being configured to lockingly engage the recess of the extension to assist in retaining the lid in the closed position, the protrusion being configured to disengage from the recess of the extension in response to application of sufficient upward pressure to the thumb tab so as to unlock the attachment mechanism, thereby allowing the lid to be movable from the closed position to the open position by pressing up or pulling up on the thumb tab,   Abbott teaches an 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mitsuhashi, an attachment mechanism and a recess, for the predictable result of retaining the lid closed, as taught by Abbott in col. 2, lines 15-17.
Regarding claim 35, Abbott further teaches the attachment mechanism being located on an opposite side of the body from a hinge (figs. 2-3).
Regarding claim 36, Abbott further teaches the attachment mechanism comprising only one single protrusion 18 configured to lockingly engage the recess of the lid (fig. 3).
Regarding claims 40-41, the modified Mitsuhashi further discloses the protrusion extends from a claw extending upwards above the opening (fig. 2 of Abbott).
Regarding claim 42, Mitsuhashi (figs. 12A-12C) discloses a resealable container 100 comprising: 
a body 10 having a sidewall, a base, and an opening 11, the base and the opening 11 being disposed at opposite ends of the body 10, the sidewall having an inner surface and an outer surface and defining an interior space in the body, the interior space being disposed between the opening 11 and the base; 
a lid 20 pivotably joined to the body by a hinge 25 to allow the lid 20 to be moved between an open position and a closed position, the lid 20 including a cap and a thumb tab 27 that extends outwardly from the lid 20 beyond the sidewall of the body when the 
the lid 20 being configured to be seated on the body 10 when the lid 20 is in the closed position and to allow access to the interior space when the lid is in the open position, the lid 20 including a seating surface (i.e., portion of lid that contacts flange portion 15 of the container when the lid in the closed position) that contacts an upper end 15 of the sidewall of the body when the lid is in the closed position, the lid 20 including a seal 22 extending downwardly such that when the lid is in the closed position, the seal 22 extends into the interior space of the body and an outer wider surface of the seal, which is perpendicular to a plane of the seating surface, abuts against a body sealing surface of the inner surface of the sidewall to create a compressive force between the outer wider surface of the seal and the body sealing surface, thereby creating a plug between the lid and the body to control ingress of moisture into the interior space (col. 1, lines 38-41).
Mitsuhashi fails to disclose:
the seal 22 discussed above extending downwardly beyond the seating surface, and having a bottom portion that includes a tapered outer surface that tapers radially inward from the outer wider surface of the seal above the tapered surface to facilitate movement of the lid from the open position to the closed position, such that when the lid is transitioned from the open position to the closed position, the tapered outer surface 
the extension discussed above having a recess facing the aperture; and 
attachment means extending outwardly from the outer surface of the sidewall for securing the lid to the body in the closed position and facilitating maintenance of
However, DeVaughn teaches a lid having a seal 91 extending downwardly beyond an outer surface 46 of the lid (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the seal 22 of Mitsuhashi, beyond the seating surface, as taught by DeVaughn for the predictable result of providing a better seal.
Further Towns teaches a lid having a bottom portion of a seal 14 that includes a tapered outer surface 18 that tapers radially inward from an outer wider surface of the seal (figs. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the bottom portion of the modified Mitsuhashi, a 
Abbott teaches an attachment mechanism configured to retain a lid 24 in closed position. The attachment mechanism including a protrusion 18 configured to lockingly engage a recess formed by ridge 29 (figs. 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mitsuhashi, an attachment mechanism and a recess, for the predictable result of retaining the lid closed, as taught by Abbott in col. 2, lines 15-17.
Regarding claims 43 and 45, Abbott further teaches the attachment means includes a protrusion 18 on the body, the protrusion being configured to lockingly engage the recess to assist in retaining the lid seated on the body in the closed position; wherein the protrusion is located on an opposite side of the body from a hinge 25 (figs. 2-3).
 Regarding claim 47, the modified Mitsuhashi further discloses the aperture being positioned between the recess and the seal (fig. 12C of Mitsuhashi and fig. 3 of Abbott).
Regarding claim 48, Mitsuhashi (figs. 12A-12B) discloses a resealable container 100 comprising: 
a body 10 having a sidewall, a base, and an opening 11, the base and the opening being disposed at opposite ends of the body, the sidewall having an inner surface and an outer surface and defining an interior space in the body, the interior space being disposed between the opening 11 and the base; 

Mitsuhashi fails to disclose:
the seal 22 discussed above, extending beyond the seating surface and having a bottom portion that includes a tapered outer surface that tapers radially inward from the outer wider surface of the seal above the tapered surface to facilitate movement of the lid from the open position to the closed position, such that when the lid is transitioned from the open position to the closed position, the tapered outer surface initially enters into the interior space with no interference from the body sealing surface or less 
the lid 20 including a recess facing the aperture; and an attachment mechanism for securing the lid to the body in the closed position and facilitating maintenance of a sealing relationship formed by the compressive force between the outer wider surface of the seal and the body sealing surface  when the lid is seated on the body, the attachment mechanism including a claw on the outer surface of the sidewall, the claw being configured to protrude into the aperture and  the recess and lockingly engage the recess to assist in retaining the lid seated on the body in the closed position, the being configured to disengage from the recess in response to application of sufficient upward pressure to the thumb tab so as to unlock the attachment mechanism, thereby allowing the lid to be movable from the closed position to the open position by pressing up or pulling up on the thumb tab.  
However, DeVaughn teaches a lid having a seal 91 extending downwardly beyond an outer surface 46 of the lid (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the seal 22 of Mitsuhashi, beyond the seating surface, as taught by DeVaughn for the predictable result of providing a better seal.
Further Towns teaches a lid having a bottom portion of a seal 14 that includes a tapered outer surface 18 that tapers radially inward from an outer wider surface of the seal (figs. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the bottom portion of the modified Mitsuhashi, a 
Abbott teaches an attachment mechanism configured to retain a lid 24 in closed position. The attachment mechanism including a protrusion or claw 18 configured to lockingly engage a recess formed by ridge 29 (figs. 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mitsuhashi, an attachment mechanism and a recess, for the predictable result of retaining the lid closed, as taught by Abbott in col. 2, lines 15-17.
Regarding claims 49-51, the modified Mitsuhashi further discloses the claw 18 is located on the body, the claw 18 including a protrusion being configured to lockingly engage the recess of the lid to assist in retaining the lid seated on the body in the closed position, wherein at least a portion of the protrusion extends into the recess when the lid is in the closed position, and wherein the protrusion is located on an opposite side of the body from the hinge 25 (figs. 2-3 of Abbott). 
Regarding claim 53, Mitsuhashi further discloses the aperture being positioned between the recess (of Abbott) and the seal 22 (fig. 12C).
   
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 8,123,065) in view of DeVaugth (US 5,253,551), Towns (US 2,814,404) and Abbott (US 3,240,405) as applied to claim 34 above, further in view of Contreras (US 4,917,131).

However, Contreras teaches a container creating an audible sound on both closing and opening movement (col. 3, lines 21-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the container of the modified Mitsuhashi create an audible sound, on closing and opening movements, as taught by Contreras, to assure the container is closed or unlatched. 

Claims 39, 46 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 8,123,065) in view of DeVaugth (US 5,253,551), Towns (US 2,814,404) and Abbott (US 3,240,405) further in view of Merical (US 2008/0185301).
The modified Mitsuhashi fails to disclose a desiccant material disposed within the interior space of the body, wherein the desiccant material is a liner or sleeve attached to an interior of the sidewall of the body.
However, Merical teaches a container having a desiccant material 22 disposed within the interior space (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mitsuhashi, a desiccant liner, as taught by Merical, for the predictable result of storing moisture-sensitive products.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735